Citation Nr: 0723042	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-23 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of 
stressors he claims he experienced during his service at Bien 
Hoa Air Base in Vietnam.  The veteran asserted that he was an 
aircraft mechanic on the base and that the flight line and 
runway were often under mortar and rocket attack.  The 
veteran stated that his base was attacked several times in 
early May 1970 and specifically mentioned that one day the 
veteran watched a mortar explode down the runway.  The 
veteran also stated that he witnessed a number of men wounded 
during a severe attack on the base on November 17, 1970.   

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  

The veteran's service personnel records show that he was in 
fact stationed in Vietnam and on Bien Hoa Air Base from 
February 1970 to November 1970.  Additionally, an excerpt 
from "Air Base Defense in the Republic of Vietnam" show 
that base the veteran was stationed at while he was in 
Vietnam, was subject to numerous attacks during the veteran's 
tour of duty.  Thus the Board concedes that sufficient 
independent evidence has been provided to corroborate the 
veteran's statement of in-service stressors related to mortar 
and rocket attacks while the veteran was stationed at Bien 
Hoa Air Force Base in Vietnam.  

While the veteran does have verified stressors occurring 
during his service in Vietnam, he does not have a diagnosis 
of PTSD of record.  The Board believes the veteran should 
undergo a VA examination to determine whether he currently 
has PTSD due to his verified stressor.  See 38 U.S.C.A. 
§ 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
a VA health-care facility if the evidence of record does not 
contain adequate evidence to decide a claim).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson,  19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
never provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  As the latter questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to establish a 
disability rating and an effective 
date, including; notice of what 
evidence, if any, the veteran is 
expected to obtain and submit, what 
evidence will be retrieved by the VA, 
and inform the veteran that he should 
provide any evidence in his possession 
that pertains to the claim.  See 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 C.F.R. § 3.159.

2.	 Schedule the veteran for a VA 
psychiatric examination.  The claims 
file should be provided to the examiner 
prior to the examination.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiners 
should be accomplished and any such 
results must be included in the 
examination report.  A complete 
rationale for all opinions expressed 
must be provided. 

    The examiner should address the 
following:
    
a. Whether a diagnosis of PTSD is 
deemed appropriate.  In this regard, 
the examiner should state whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied 
with respect to the fourth edition of 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV).  

b. Whether there is a link between the 
current symptomatology, the diagnosis 
of PTSD and the veteran's stressor 
(being exposed to mortar and rocket 
attacks while on base in Vietnam).

3.  After the foregoing, the RO should 
review the veteran's claim; including 
any evidence submitted after the June 
2004 Statement of the Case.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


